Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 21, 2021 has been entered. Claims 3-7, 10-14 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190241198 A1 to Mori et al. (hereinafter, Mori) in view of KR 20140133320 A to Ji et al. (hereinafter, Ji). 
	
Regarding claim 3, Mori discloses:
An autonomous driving apparatus comprising: a sensor unit configured to detect a surrounding vehicle around an ego vehicle that autonomously travels and a state of a passenger who has got in the ego vehicle; a driving information detector configured to detect driving information on a driving state of the ego vehicle; a memory configured to store map information; and a processor configured to control autonomous driving of the ego vehicle based on the map information stored in the memory {Mori, paragraphs [0081], [0089], [0267], [0263], [0091]: vehicle 1 enables all of or a portion of driving control autonomously / sensor 62 detects the surrounding situation of vehicle 1 / the characteristic amount pertaining to vehicle interior sensing includes personal identification information indicating who the driver is and who the fellow passenger is [state of a passenger]/ the characteristic amount pertaining to a speed is the speed, acceleration rate, deceleration rate, or the like of the vehicle, for example, and these characteristic amounts [driving information] are acquired from a speed sensor or the like mounted to the vehicle / map information acquisition unit 64 acquires, as information about the surrounding situation of vehicle 1, map information around vehicle 1 such as the 
Mori does not explicitly teach: the memory stores a lane change pattern of a driver analyzed based on the driving information of the ego vehicle when the ego vehicle changes lanes, and a lane change rate determined based on information on a state of a road when the ego vehicle changes lanes and indicative of a tempo of the lane change of the ego vehicle. Ji remedies this and teaches in abstract of the English translation: an apparatus and method for applying the variable lane change rate in which the property of the operator is considered and controlling the lane change of the vehicle. In the present invention, the proposed apparatus comprises the curvature recognition unit calculating the curvature of the road positioned at front in the lane change of the lane change pattern generation part [state of a road]: vehicle analyzing the operation information in the lane change of the vehicle with measure and produces the lane change pattern index of the operator [lane change pattern of driver] and accumulates and stores, the curvature of road, and the variable lane changing rate application part changing the lane change rate of the vehicle based on the lane change pattern of the operator. It naturally flows out that the determined lane change rate is indicative of a tempo of the lane change of the ego vehicle.
Mori in view of Ji teaches: the processor is configured to: control autonomous driving of the ego vehicle based on a first expected driving trajectory generated based on the map information and lane change rate stored in the memory and the driving information of the ego vehicle detected by the driving information detector {Mori, paragraphs [0081], [0089], 
control the autonomous driving of the ego vehicle by selectively applying the first expected driving trajectory and a second expected driving trajectory based on the state of the passenger detected by the sensor unit; and the second expected driving trajectory is generated by incorporating a corrected lane change rate corrected from the lane change rate stored in the memory {Ji, abstract/ Mori, paragraphs [0267], [0272], [0273]: when driver x performs a lane change without having a fellow passenger in FIG. 22, the speed level is 8, and the operation amount levels for the steering wheel, the brake, and the accelerator are respectively 4, 6, and 8 / while in autonomous driving, vehicle controller 7 selects [select driving trajectory], from the driving characteristic models in. FIG. 22, the driving characteristic model corresponding to the driver, behavior, and fellow passenger, according to who the driver is [based on the state of the passenger detected], behavior is executed and who the fellow passenger / [it would have been obvious to incorporate the lane change rate determination [correction] feature of Ji with the trajectory selection feature of Mori so that different (first and second] trajectories are selected depending on the status of passenger(s) and the lane change is corrected and incorporated to the second trajectory]}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane change rate determination of Ji with the described invention of Mori in order to provide different lane change operations in autonomous driving depending on the state of passenger.
the lane change rate is mapped to an entrance steering angle and entrance speed for entering a target lane when the ego vehicle changes lanes, and stored in the memory; the processor is configured to control the autonomous driving of the ego vehicle based on the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the first expected driving trajectory {Ji, page 6, lines 38-43; page 12, lines 42-47: the lane change pattern generation part comprises the operation information measuring unit measuring the duration which hangs until it is changed to the off state in the state where the first steering angle [entrance steering angle] of the point of time when the vehicle starts the lane change [entering a target lane] with the operation information / the corresponding vehicle movement information is input to the information of cars input interface (420) from the vehicle information sensor of the wheel speed sensor (Wheel Speed Sensor: 421), the steering angle sensor (Steering Angle Sensor: 423)}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lane change pattern generation part of Ji to consider the entrance speed and to incorporate the modification with the described invention of Mori in view of Ji in order to update the pattern with the measured control data at entrance.
Mori in view of Ji further teaches: wherein the processor is configured to control the autonomous driving of the ego vehicle based on an entrance steering angle and entrance speed having values greater than the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the second expected driving trajectory {Mori, paragraph [0262]: vehicle controller extracts a 

Regarding claim 10, Mori in view of Ji teaches: an autonomous driving method comprising: a first control step of controlling, by a processor, autonomous driving of an ego vehicle based on a first expected driving trajectory generated based on map information and a lane change rate stored in a memory and driving information of the ego vehicle, wherein the lane change rate is determined based on a lane change pattern of a driver analyzed based on the driving information of the ego vehicle when the ego vehicle changes lanes and information on a state of a road when the ego vehicle changes lanes, and the lane change rate is indicative of a tempo of the lane change of the ego vehicle and stored in the memory; and a second control step of controlling, by the processor, the autonomous driving of the ego vehicle by selectively applying the first expected driving trajectory and a second expected driving trajectory based on a state of a passenger detected by a sensor unit and getting in the ego vehicle, wherein the second expected driving trajectory is generated by incorporating a corrected lane change rate corrected from the lane change rate stored in the memory {Mori, paragraphs [0081], [0089], [0267], [0263], [0091], [0272], [0273] / Ji, abstract}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane change rate determination of Ji with the 
Ji further teaches: the lane change rate is mapped to an entrance steering angle and entrance speed for entering a target lane when the ego vehicle changes lanes and stored in the memory; the processor controls the autonomous driving of the ego vehicle based on the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the first expected driving trajectory {Ji, page 6, lines 38-43; page 12, lines 42-47}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lane change pattern generation part of Ji to consider the entrance speed and to incorporate the modification with the described invention of Mori in view of Ji in order to update the pattern with the measured control data at entrance. 
Mori in view of Ji further teaches: the processor controls the autonomous driving of the ego vehicle based on an entrance steering angle and entrance speed having values greater than the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the second expected driving trajectory {Mori, paragraph [0262], [0362], [0400], [0007], [0273] / Ji, page 7, page 6, lines 38-43; page 12, lines 42-47; lines 1-7}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greater steering angle recognition feature of Ji so that greater entrance speed is recognized also and to incorporate the modification with the . 
Claims 4-7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of  Ji and in further view of US20210146954A1 to Kaji et al. (hereinafter, Kaji). 
Regarding claim 4, which depends from claim 3, Mori in view of Ji does not explicitly teach: wherein the processor is configured to control the autonomous driving of the ego vehicle based on the first expected driving trajectory when a driving concentration level of the driver determined based on the state of the driver detected by the sensor unit is equal to or greater than a preset critical concentration level, if a fellow passenger other than the driver has not entered the ego vehicle. Kaji remedies this and teaches in paragraph [0160]: the monitoring determiner 140B of the occupant state monitor 140 determines whether or not a direction of the face or the line of sight detected by the image processor 140A is within a first angle range 401 based on a certain direction [on the state of the driver detected by the sensor unit is equal to or greater than a preset critical concentration level] , determines that the occupant is in the “Eyes On” state if the direction of the line of sight or the face of the occupant is within the first angle range 401, and determines that the occupant is in the “Eyes Off” state if the direction of the line of sight or the face of the occupant is not within the first angle range 401. It is noted that while no fellow passenger [Mori teaches detecting fellow passenger, paragraphs [0267], [0273]] means less safety requirement, driver’s concentration is still required for normal planned driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver line of sight detection feature of Kaji 
Regarding claim 5, which depends from claim 3, Kaji further teaches: wherein the processor is  configured to control the autonomous driving of the ego vehicle based on the second expected driving trajectory, when it is determined that an emergency situation has occurred in the driver, based on the state of the driver detected by the sensor unit, if a fellow passenger other than the driver has not entered the ego vehicle {Kaji, paragraphs [0160], [0086]: the action plan generator 323 generates an action plan for the host vehicle M to perform automated driving to a destination, for example, an emergency stop event for performing emergency stopping of the host vehicle M}.  It is noted that while no fellow passenger means less safety requirement, driving differently from normal planned driving is necessary for emergency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emergency driving feature of Kaji with the described invention of Mori in view of Ji in order to provide fast lane change operation at emergency.
Regarding claim 6, which depends from claim 3, Mori further teaches: wherein the processor is configured to control the autonomous driving of the ego vehicle based on the second expected driving trajectory, if it is determined that an emergency situation has occurred in a fellow passenger, based on a state of the fellow passenger detected by the sensor unit, if the fellow passenger, in addition to the driver, has entered the ego vehicle {Mori, paragraph [0267]: the characteristic amount pertaining to vehicle interior sensing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fellow passenger characteristic of Mori to include emergency situation of the fellow passenger and to incorporate the modification with the described invention of Mori in view of Ji and Kaji in order to provide fast lane change operation at emergency of the fellow passenger.
Regarding claim 7, which depends from claim 3, Kaji further teaches: further comprising an output unit, wherein the processor is configured to output a warning through the output unit either when a driving concentration level of the driver of the ego vehicle is less than a preset critical concentration level or when it is determined that an emergency situation has occurred in the driver or fellow passenger of the ego vehicle {Kaji, paragraph [0162]: when the monitoring determiner 140B determines that the occupant is not fulfilling the obligation to monitor surroundings, the HMI controller 120 issues a warning by causing the display of the HMI 400 to display images and causing the speaker to output a sound}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning feature of Kaji with the described invention of Mori in view of Ji and Kaji in order to warn the driver.
Regarding claim 11, which depends from claim 10, Mori in view of Ji and Kaji teaches: wherein in the second control step,  the processor controls the autonomous driving of the ego vehicle based on the first expected  driving trajectory, when a driving concentration level of the driver determined based on the state of the driver detected by the sensor unit is equal to or greater than a preset critical concentration level, if a fellow passenger other than the driver has not got in the ego vehicle {Kaji, paragraph [0160]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver line of sight detection feature of Kaji with the described invention of Mori in view of Ji in order to check driver’s concentration required for normal planned driving.
Regarding claim 12, which depends from claim 10, Mori in view of Ji and Kaji teaches: wherein in the second control step, the processor controls the autonomous driving of the ego vehicle based on the second expected driving trajectory, if it is determined that an emergency situation has occurred in the driver based on the state of the driver detected by the sensor unit, if a fellow passenger other than the driver has not entered the ego vehicle {Kaji, paragraphs [0160], [0086]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emergency driving feature of Kaji with the described invention of Mori in view of Ji in order to provide fast lane change operation at emergency.
Regarding claim 13, which depends from claim 10, Mori further teaches: wherein in the second control step, the processor controls the autonomous driving of the ego vehicle based on the second expected driving trajectory, if it is determined that an emergency situation has occurred in a fellow passenger based on a state of the fellow passenger detected by the sensor unit, if the fellow passenger in addition to the driver has entered the ego vehicle {Mori, paragraph [0267]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fellow passenger characteristic of Mori to include emergency situation of the fellow passenger and to incorporate the modification with the described invention of Mori in view of Ji and Kaji in order to provide fast lane change operation at emergency of the fellow passenger.
Regarding claim 14, which depends from claim 10, Kaji further teaches: wherein in the second control step, the processor outputs a warning either when a driving concentration level of the driver of the ego vehicle is less than a preset critical concentration level or when it is determined that an emergency situation has occurred in the driver or fellow passenger of the ego vehicle {Kaji, paragraph [0162]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning feature of Kaji with the described invention of Mori in view of Ji and Kaji in order to warn the driver.

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that claims 3 and 10 are not obvious over Mori in view of Ji, 103 rejections are rewritten for claims 3 and 10 with further citation from Mori. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661